[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence 9 August 1991 Date of Application 9 August 1991 Date Application Filed 9 August 1991 Date of Decision 26 April 1994
Application for review of sentence imposed by the Superior Court Judicial District of Stamford/Norwalk at Stamford. Docket No: JDSN 3568.
John Kavanewsky, Esq. For the Petitioner.
James Bernardi, Esq. For the State of Conn.
MEMORANDUM OF DECISION
BY THE DIVISION
The petitioner was found guilty by a jury of Murder in violation of Conn. Gen. Stat. § 53a-54a(a). The sentencing court imposed a sentence of thirty-five years to serve. The petitioner was initially sent to Whiting Forensic Institute.
The record shows that the Norwalk Police received a phone call from the petitioner complaining that someone was parking in his parking space. Shortly thereafter, a victim was discovered bleeding severely from a knife wound from which he subsequently died. Petitioner admitted that he stabbed the victim because he was tired of people parking in his assigned space.
Counsel for the petitioner noted that his client had no prior criminal record. The petitioner was a very fastidious person who became obsessed with his parking space. So possessive that he committed the knifing of the victim. His counsel argued that the petitioner accepted responsibility for his acts from the outset of the crime. Counsel felt that the jury should have found that the petitioner's acts were CT Page 5887 committed under extreme emotional stress in that the petitioner was suffering from schizophrenia at the time of the crime. Counsel noted to the panel that the thirty-five year sentence imposed by the court amounted to a life sentence for the petitioner due to his age.
The petitioner, when he addressed the panel, stated that he was sorry that the incident happened and that "I didn't have any control over the circumstances, took the knife to protect myself."
The state emphasized to the panel that all of the emotional issues discussed by counsel were fully litigated during the trial of the petitioner. All of the participants recognized the emotional contents of the acts of the petitioner. Counsel felt the sentencing Judge exercised a fair degree of compassion and imposed the sentence the petitioner deserved.
In reviewing the remarks of the sentencing Judge, they show that he tried to balance the acts of the petitioner with the noted fact that he did suffer from severe mental disorders. Specifically the court felt that the petitioner must be punished for his crimes to "assuage the victim, his family, taking into consideration the person I am sentencing." Considering that the victim was killed over access to a parking space, it cannot be found that the sentence imposed was inappropriate nor disproportionate in light of the nature of the offense and the need to protect the public interest. The sentence imposed was in conformity with P.B. 942. THE SENTENCE IS AFFIRMED.
Norko, J. Purtill, J. Klaczak, J.
Norko, J., Purtill, J. and Klaczak, J. participated in this decision. CT Page 5888
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.]
CT Page 5919